Broyles, P. J.
1. The court did not err in overruling the demurrers to the amended petition. The contract on which .the suit was based, and which called for a definite number of “large” carloads of lumber of a certain kind and size at a specified price per thousand feet, was not too indefinite and uncertain to be. enforced, it appearing, as alleged in the plaintiff’s petition, that “a large carload of lumber, according to .the custom of the lumber business or trade,.means any available freight-car loaded to its fullest capacity, and is a term frequently used and so understood in the lumber business.” Farmers Oil & Guano Co. v. Southern Refining Co., 10 Ga. App. 415 (73 8. E. 350) ; Thompson v. Strong (Ala.), 74 So. 34 (4); Holland-Cook Mfg. Co. v. Consolidated Wagon &c. Co., 49 Utah, 43 (161 Pac. 922); Kirwan v. Van Camp Packing Co., 12 Ind. App. 1 (39 N. E. 536). The decision in Stewart v. Cook, 118 Ga. 541 (45 S. E. 398), and the other cases cited by counsel for the plaintiff in error, are not controlling in the present case.
2. Under the facts of the case the court did not err in disallowing the proffered amendment to the defendant’s answer. .
3. No material error was committed on the trial of the case. The defendant offered! no testimony. There was no conflict in the plaintiff’s evidence, which proved the case as laid. The petition and the evidence showed that the lumber ordered by the plaintiff was for resale to its customers, that this fact was known to the defendant, and that, after the defendant had breached the contract, the plaintiff, after due notice to the defendant of its intention, bought the lumber at the lowest market price (which was, however, higher than the contract price), and sued the defendant for the difference between that price and the contract price. Under (these facts the court did not err in directing a verdict for the plaintiff for the full amount sued for.

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., not presiding.

Action for damages; from city court of Quitman—Judge Long. April 9, 1918.
Branch & Snow, for plaintiff in error.
Bennet & Harrell, contra.